83289: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13639: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83289


Short Caption:PITRELLO (MARY) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C294084Classification:Criminal Appeal - Life - Post-Conviction


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Justice Cadish for Justice StiglichPanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:02/10/2022How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantMary PitrelloTerrence M. Jackson


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


07/28/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


07/28/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-21877




08/02/2021TranscriptFiled Notice from Court Reporter. Sara Richardson stating that the requested transcripts were delivered.  Dates of transcripts: 07/06/21. (SC)21-22387




08/03/2021Docketing StatementFiled Docketing Statement Criminal Appeals. (SC)21-22570




11/22/2021BriefFiled Appellant's Opening Brief. (SC)21-33552




11/22/2021AppendixFiled Appellant's Appendix, Vol. 1. (SC)21-33555




12/21/2021MotionFiled Respondent's Motion for Enlargement of Time. (SC)21-36341




12/21/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Answering Brief due: January 21, 2022) (SC)21-36359




01/19/2022MotionFiled Respondent's Motion for Enlargement of Time to File Answering Brief (Second Request). (SC)22-01984




01/21/2022Order/ProceduralFiled Order Granting Motion.  Respondent's Answering Brief due:  February 4, 2022.  (SC)22-02133




02/01/2022BriefFiled Respondent's Answering Brief. (SC)22-03373




02/10/2022BriefFiled Appellant's Reply Brief. (SC)22-04587




02/10/2022Case Status UpdateBriefing Completed/Submitted For Decision. (SC)


04/29/2022Order/DispositionalFiled Order of Affirmance.  "ORDER the judgement of the district court AFFIRMED."  fn2[The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  RP/EC/MG  (SC)22-13639




05/24/2022RemittiturIssued Remittitur. (SC)22-16495




05/24/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


06/13/2022RemittiturFiled Remittitur. Received by District Court Clerk on May 25, 2022. (SC)22-16495





Combined Case View